                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  JUAN ANTONIO ZAVALA,
                                                 Case No. 1:18-cv-00476-BLW
         Petitioner,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  UNITED STATES OF AMERICA,

         Respondent.



                                   INTRODUCTION

      Before the Court is Juan Antonio Zavala’s Notice (Dkt. 6), which the Court

construes as a motion for reconsideration. For the reasons explained below, the Court will

deny the motion.

                                    BACKGROUND

      In May 2004, a jury convicted Zavala of two crimes: (1) conspiracy to distribute

and possess with intent to distribute methamphetamine; and (2) distribution of 50 grams

or more of methamphetamine. The Court sentenced Zavala to 360 months’ imprisonment,

and the Ninth Circuit affirmed. See United States v. Zavala, 520 F.3d 984 (9th Cir. 2008)

(en banc).

      In May 2009, Zavala filed a motion to vacate his sentence under 28 U.S.C. § 2255.

Zavala claimed his counsel was ineffective by failing to advise him of the possible


MEMORANDUM DECISION AND ORDER - 1
benefits of pleading guilty without a plea agreement and failing to investigate mitigating

evidence. After appointing counsel for Zavala and conducting an evidentiary hearing, the

Court denied the motion. See Zavala v. United States, No. 1:09-cv-212-BLW (D. Idaho

July 31, 2012).

       In October 2018, over six years after the Court denied his § 2255 motion, Zavala

filed a “Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241.” See Dkt. 1. Despite

its label, the Court construed that petition as a second or successive petition under 28

U.S.C. § 2255 and dismissed it for lack of jurisdiction. After that, Zavala filed the

pending Notice. In this Notice, Zavala rejects the Court’s Memorandum and Decision

Order as “Forever Condemned, Void and Cancelled.” He attaches a copy of the Court’s

decision to his Notice, and the decision contains this typewritten stamp across each page:

                    CONDEMNED CONDEMNED CONDEMNED
                         VOID    VOID     VOID
                     CANCELLED CANCELLED CANCELLED

                     By: Affiant, Mr. Juan Antonio Zavala
                     Executed: July 22, 2019
                     PS Form 3811, 7018 1130 0000 0064 5589

                           ________________________
                           /s/ Juan Antonio Zavala
                     Autographed under: Cal. Com. Code § 3108


                                      DISCUSSION

       The most logical construction of the pending Notice is that Zavala is simply

informing the Court that that he disagrees with the decision. Charitably construed,

however, Zavala may be letting the Court know that he wants the Court to reconsider its


MEMORANDUM DECISION AND ORDER - 2
Court’s July 15, 2019 Memorandum Decision. Zavala has not, however even addressed –

much less satisfied – the standards for reconsideration. Accordingly, to the extent Zavala

is, in fact, seeking reconsideration of the Court’s earlier decision, that request will be

denied.

                                          ORDER

       IT IS ORDERED that:

       (1) Zavala’s Notice (Dkt. 6) construed as a motion for reconsideration, is

           DENIED.

       (2) To the extent a certificate of appealability is required, the Court declines to

           issue one.



                                                   DATED: March 4, 2020


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
